Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III   DETAILED ACTION
	Specification
1.	This action is responsive to communications filed December 21, 2018.  This application is a continuation of application 16/399,838 filed 04/30/2019, now U.S. Patent #10,831,373 which is a division of application 15/042,014 filed 02/11/2016, now U.S. Patent #10,372,334.  Claims 1-20 are presented for examination.  
2. 	Applicant is reminded of the duty to fully disclose information under 37 CFR 1.56.

 	 		 Information Disclosure Statement
3.  	The Information Disclosure Statements (IDS(s)) filed 08/17/2020 and 10/09/2020 have been reviewed and considered by the Examiner.


	Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,831,373.  Although the conflicting claims are not identical, they are directed to the same invention of system and method for data management scheme in virtualized hyperscale environments.  The conflict claims are not patentably distinct from each other because claims 1-20 in US Patent No. 10,831,373 fully encompasses claims 1-20 in the instant application and thus claim 1-20 of the instant application is an obvious anticipation of claims 1-20 in US Patent No. 10,831,373 based on the anticipation doctrine of In re Goodman, see table below:
Application 16/995,301
Patent 10.831,373
Claim 1. A system comprising a computer processor, a computer-readable hardware storage device, and program code embodied with the computer-readable hardware storage device for execution by the computer processor to implement a method comprising: 

Claim 2. The system of claim 1, further comprising: sending a second message to the second data center after reclaiming the first blob in the first data center; wherein the plurality of erasure code groups are spread across all data centers using global parity rotation.
Claim 2. The system of claim 1, wherein the plurality of erasure code groups are spread across all data centers using global parity rotation.
Claim 3. The system of claim 2, wherein: the global reclamation complete message being sent in response to the second data center receiving a local reclamation complete message from a third data center; global parity rotation maintains the plurality of erasure code groups while 
Claim 3. The system of claim 2, wherein global parity rotation maintains the plurality of erasure code groups while minimizing associated write amplification, and each data center maintains its local blob occupancy information in 
Claim 4. The system of claim 2, wherein reclaiming comprises: reading at least one data set from the first blob; and storing in a write buffer in the first data center the at least one data set for encoding into an erasure code group in an alternative blob in the first data center.
Claim 4.  The system of claim 1, wherein reclaiming comprises: reading at least one data set from the first blob; and storing in a write buffer in the first data center the at least one data set for encoding into an erasure code group in an alternative blob in the first data center.
Claim 5. The system of claim 1, wherein upon receipt of the global reclamation complete message from the second data center, indicating the first blob is free in a map in the first data center
Claim 5. The system of claim 1, wherein upon receipt of the global reclamation message from the second data center, indicating the first blob is free in a map in the first data center.
Claim 6. The system of claim 

5, wherein the map is a blob 

occupancy map, and blob 
occupancy maps are exchanged 

asynchronously between all 

data centers.
Claim 6.  The system of claim 5, wherein the map is a blob occupancy map, and blob occupancy maps are exchanged asynchronously between all data centers.
Claim 7. The system of claim 5, wherein after indicating the first blob is free in the map in the first data center, sending to the second data center the map indicating free space in the first data center
Claim 7.  The system of claim 5, wherein after indicating the first blob is free in the map in the first data center, sending to the second data center the map indicating free space in the first data center.
Claim 8. The system of claim 5, wherein selection of the first blob for reclamation from the first data center is based on the map indicating free space in the first data center.
Claim 8.  The system of claim 7, wherein: selecting the first blob for reclamation from the first data center based on a total amount of free space of all blobs across all data centers.
Claim 9. The system of claim 5, wherein selection of the 
Claim 9.  The system of claim 7, wherein: selecting the 
Claim 10. The system of claim 5, wherein selection of the first blob for reclamation from a first data center is based on a free space rank of all blobs across all data centers.
Claim 10.  The system of claim 1, wherein: selecting the first blob for reclamation from the first data center based on the map indicating free space in the first data center.
Claim 11. An apparatus comprising: a memory storing instructions; and at least one processor executing the instructions to: receive a selection of a first blob for reclamation from a first data center; wherein the first blob comprises a plurality of erasure code groups; send a first message to a second data 
Claim 11.  An apparatus comprising: a memory storing instructions; and at least one processor executing the instructions to: select a first blob for reclamation from a first data center; wherein the first blob comprises a plurality of erasure code groups; send a first message to a second data 
Claim 12.  The apparatus of 

claim 11, wherein the at least 

one processor further 

executing the instructions to: 

send a second message to the 

second data centers after 

reclaiming the first blob in 

the first data center; wherein 

the plurality of erasure code 

groups are spread across all 

data centers using global 

parity rotation.
Claim 12.  The apparatus of claim 11, wherein the plurality of erasure code 
Claim 13. The apparatus of claim 12, wherein: the global reclamation complete message being sent in response to the second data centers receiving a local reclamation complete message from a third data center; global parity rotation maintains the plurality of erasure code groups while minimizing associated write amplification; and the third data center maintains local blob occupancy information
Claim 13.  The apparatus of claim 12, wherein global parity rotation maintains the plurality of erasure code groups while minimizing associated write amplification, and each data center maintains its local blob occupancy information in a garbage collection blob list.
Claim 14. The apparatus of claim 12, wherein reclaiming comprises: reading at least one data set from the first blob; and storing in a write buffer in the first data center the at least one data set for encoding into an erasure code group in an alternative blob in the first data center.
Claim 14.  The apparatus of claim 11, wherein reclaiming comprises: reading at least one data set from the first blob; and storing in a write buffer in the first data center the at least one data set for encoding into an erasure code group in an alternative blob in the first data center.
Claim 15. The apparatus of claim 11, where upon receipt of the global reclamation message from the second data center, indicating the first blob is free in a map in the first data center.
Claim 15.  The apparatus of claim 11, wherein upon receipt of the global reclamation message from the second data center, indicating the first blob is free in a map in the first data center.
Claim 16. The apparatus of claim 15, wherein the map is a blob occupancy map, and blob occupancy maps are exchanged 
Claim 16.  The apparatus of claim 15, wherein the map is a blob occupancy map, and blob occupancy maps are exchanged 
Claim 17. The apparatus of claim 15, where after indicating the first blob is free in the map in the first data center, sending to the second data center the map indicating free space in the first data center.
Claim 17.  The apparatus of claim 15, wherein after indicating the first blob is free in the map in the first data center, sending to the second data center the map indicating free space in the first data center.
Claim 18. The apparatus of claim 15, wherein selection of the first blob for reclamation from the first data center is based on the map indicating free space in the first data center.
Claim 18.  The apparatus of claim 17, wherein: selecting the first blob for reclamation from the first data center based on a total amount of free space of all blobs across all data centers.
Claim 19. The apparatus of claim 15, wherein selection of the first blob for reclamation from the first data center is based on a total amount of 
Claim 19. The apparatus of claim 17, wherein: selecting the first blob for reclamation from a first data center based on a free space rank of all blobs across all data centers. 
Claim 20. The apparatus of claim 15, wherein selection of the first blob for reclamation from a first data center is based on a free space rank of all blobs across all data centers.
Claim 20.  The apparatus of claim 11, wherein: selecting the first blob for reclamation from the first data center based on the map indicating free space in the first data center.


	  			Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which 
forms the basis for all obviousness rejections set forth in this 
Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

7. 	Claims 1-2, 4-5, 8, 11-12, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Calder et al. (USPGPUB: 2010/0106734), hereinafter Calder in view of Hashimoto et al. . 
 	As per claim 1, Calder discloses a system comprising a computer processor, a computer-readable hardware storage device, and program code embodied with the computer-readable hardware storage device for execution by the computer processor to implement (e.g. see abstract, figure 1), a method comprises receiving a selection a first blob for reclamation from a first data center; for example, Calder teaches the blob garbage collector selecting a dead blobs for reclamation from the blob storage which are no longer referenced by a primary index (e.g. see para. [0041], lines 4-6); sending a first message to a second data center indicating the first blob is to be reclaimed is taught by Calder, for example, Calder discloses atomically linking the extents that are still in use from the Blob data stream to the new Blob data stream which are in the structured storage or the second data as being claimed (e.g. see para.[0041], lines 10-12), noting that Calder further discloses 
the method 1200 includes reclaiming the extents that were identified to be collected, as shown at a box 1216, wherein the reclamation of extents includes removing the extents from the stream. More specifically, in one embodiment of this invention, the garbage collection system atomically creates a new Blob data stream, hard-links all the active extents from the old Blob data 
wherein the first blob comprises a plurality of erasure code groups.  Hashimoto, in his teaching of global error recovery system, discloses the missing element that is known to be required in the system of Calder in order to arrive at Applicant’s current invention wherein Hashimoto teaches utilizing global erasure code to protect plurality of data storage servers (data centers) by distributing across all blobs across data storage servers, for example, Hashimoto discloses receiving a global reclamation complete message from the second data center; the global reclamation complete message indicating a second blob in the second data center has been reclaimed.  Lim teaches the missing elements that are known to be required in the system of Calder and Hashimoto in order to arrive at Applicant’s current invention wherein Lim teaches receiving a global reclamation complete message from the second data center; the global reclamation complete message indicating a second blob in the second data center has been reclaimed, for example, Lim teaches to receive a reclamation target page request message from an OS, generate search information based on a reclamation target zone and LRU information, select a reclamation target page group including largest consecutive pages from the search information, and transmit a reclamation target page selection complete message (emphasis added) including reclamation target page group information to the OS (e.g. see para.[0011], lines 1 et seq., also para.[0012], lines 1 et seq.).  Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to look into the invention of Lim and to further utilize his teaching of receiving a global reclamation complete message which indicates a second blob in the second data center has been reclaimed for that of Calder and Hashimoto, by doing so, it would allow the integrity of the global code groups is maintained while minimizing the associated write amplification, therefore being further advantageous. 
  	As per claim 2, see arguments with respect to claim 1, in addition, it should be noted that sending a second message to the second data center after reclaiming the first blob in the first data center is taught by Calder to the extent that is being claimed, for example, Calder discloses atomically the first blob comprises a plurality of erasure code groups.  Hashimoto, in addition, Hashimoto further discloses the plurality of erasure code groups are spread across all data centers using global parity rotation is taught by Hashimoto, for example, Hashimoto discloses utilizing and distributing of global erasure code and global parity data across all data storage servers for protection and to correct or recover erased data blocks in targets region (e.g. see para.[0044], lines 1 et seq.; para.[0047]-[0048]).  
 	As per claim 4, Calder further discloses reclaiming comprises reading at least one data set from the first blob; and storing in a write buffer in the first data center the at least one data set for encoding into an erasure code group in an alternative blob in the first data center, for example, Calder clearly teaches the writing of a Blob with only one block may be 
 	As per claim 5, see arguments with respect to claim 1, particularly Lim teaches upon receipt of the global reclamation message from the second data center, indicating the first blob is free in a map in the first data center (e.g. see Calder, (e.g. see para.[0023], lines 13-14, para.[0136], lines 12 et seq., para.[0144], and claim 9, lines 14-15; Lim’s para.[0011], lines 1 et seq., also para.[0012], lines 1 et seq.).  
  	As per claim 8, Calder teaches selecting the first blob for reclamation from the first data center based on the map indicating free space in the first data center (e.g. see Calder’ para.[0041], lines 10-12), para.[0023], lines 13-14, para.[0136], lines 12 et seq., para.[0144], and claim 9, lines 14-15). 	As per claim 11, Calder discloses an apparatus comprising a memory 112 for storing instructions and at least one processor for example, Calder teaches the blob garbage collector selecting a dead blobs for reclamation from the blob storage which are no longer referenced by a primary index (e.g. see para. [0041], lines 4-6); sending a first message to a second data center indicating the first blob is to be reclaimed and sending a second message to the second data center after reclaiming the first blob in the first data center is taught by Calder to the extent that is being claimed, for example, Calder discloses atomically linking/sending the extents (or first message) that are still in use from the Blob data stream to the new Blob data stream which are in the structured storage or the second data center as being claimed (e.g. see para.[0041], lines 10-12), noting that Calder further discloses the method 1200 includes reclaiming the extents that were identified to be collected, as shown at a box 1216, wherein the reclamation of extents includes removing the extents from the stream. More specifically, in one embodiment of this invention, the garbage collection system atomically creates a new Blob data stream, hard-links all the active extents from the old Blob data stream into the new Blob data stream, renames the new Blob data stream to the old Blob data stream name, and deletes the old Blob data stream (e.g. see para.[0023], lines 13-14, para.[0136], lines 12 et seq., wherein the first blob comprises a plurality of erasure code groups.  Hashimoto, in his teaching of global error recovery system, discloses the missing element that is known to be required in the system of Calder in order to arrive at Applicant’s current invention wherein Hashimoto teaches utilizing global erasure code to protect plurality of data storage servers (data centers) by distributing across all blobs across data storage servers, for example, Hashimoto discloses utilizing and distributing of global erasure code and global parity data across all data storage servers for protection and to correct or recover erased data blocks in targets region (e.g. see para.[0044], lines 1 et seq.; receiving a global reclamation complete message from the second data center; the global reclamation complete message indicating a second blob in the second data center has been reclaimed. Lim teaches the missing elements that are known to be required in the system of Calder and Hashimoto in order to arrive at Applicant’s current invention wherein Lim teaches receiving a global reclamation complete message from the second data center; the global reclamation complete message indicating a second blob in the second data center has been reclaimed, for example, Lim teaches the memory management device comprises an interface module connecting the memory allocation device and a OS and a memory allocation module configured to receive a reclamation target page request message from an OS, generate search information based on a reclamation target zone and LRU information, select a reclamation target page group including largest consecutive pages from the search information, and transmit a reclamation target page selection complete message (emphasis added) including reclamation target page group information to the OS (e.g. see para.[0011], lines 1 et seq., also para.[0012], lines 1 et seq.).  Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to look into the invention of Lim and to further utilize his teaching of receiving a global reclamation complete message which indicates a second blob in the second data center has been reclaimed for that of Calder and Hashimoto, by doing so, it would allow the integrity of the global code groups is maintained while minimizing the associated write amplification, therefore being further advantageous.  
  	As per claim 12, see arguments with respect to claim 11, in addition, it should be noted that sending a second message to the second data center after reclaiming the first blob in the first data center is taught by Calder to the extent that is being claimed, for example, Calder discloses atomically linking/sending the extents (which can be considered as to be equivalent to a second message as being claimed) that are still in use from the Blob data stream to the new Blob data stream 
	As per claim 14, Calder further discloses reclaiming comprises reading at least one data set from the first blob; and storing in a write buffer in the first data center the at least one data set for encoding into an erasure code group in an alternative blob in the first data center, for example, Calder clearly teaches the writing of a Blob with only one block may be considered a special case and the write is optimized for read access. In this case, the Blob data is sent to the table server (as being equivalent to the writer buffer as being claimed) in a 
 	As per claim 15, see arguments with respect to claim 11, particularly Lim teaches upon receipt of the global reclamation message from the second data center, indicating the first blob is free in a map in the first data center (e.g. see Calder, (e.g. see para.[0023], lines 13-14, para.[0136], lines 12 et seq., para.[0144], and claim 9, lines 14-15; Lim’s para.[0011], lines 1 et seq., also para.[0012], lines 1 et seq.).  
  	As per claim 18, Calder teaches selecting the first blob for reclamation from the first data center based on the map indicating free space in the first data center (e.g. see Calder’ para.[0041], lines 10-12), para.[0023], lines 13-14, para.[0136], lines 12 et seq., para.[0144], and claim 9, lines 14-15).  				Allowable subject matter 
8. 	Claims 3 6, 7, 9, 10; 13, 16, 17 and 19-20 are objected to as being dependent upon rejected based claim 1 and 11 but would any intervening claims.  
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The Examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


February 20, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135